The court overruled the objections, and, the new promise to pay the debt having been proved, as proposed, by said deposition, ordered execution to issue against the body of the defendant; who thereupon excepted to the rulings of the court.
The question in this case is whether the defendant, by his promise to pay after his discharge under the insolvent act, has not waived the personal exemption, which such discharge gave him. The new promise did not add to the legal obligations of the note. The plaintiff already had his written promise to pay and the parol promise could not be declared upon as a cause of action. But we think that such parol promise, given after discharge in insolvency, is in law a waiver of his exemption from arrest, and is a good reason why execution upon the judgment should issue against him in the usual form. A promise by a certificated bankrupt to pay a debt barred by the certificate is binding as a new promise.
We do not think the other exceptions should be sustained.
BRAYTON, J., dissented from this opinion upon the main question.
Exceptions overruled, and execution ordered in the usualform. *Page 345